UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1096


BURMEY PAUL WARD; MARCELLA DUNCAN WARD,

                  Plaintiffs – Appellants,

             v.

HORACE MANN INSURANCE COMPANY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:07-cv-00076-F)


Submitted:    June 18, 2009                  Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burmey Paul Ward, Marcella Duncan Ward, Appellants Pro Se.   J.
Thomas Cox, Jr., COX & TILLERY, PA, Wilmington, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Plaintiffs appeal the district court’s order granting

the    Defendant’s   summary      judgment      motion      on   their   action   for

breach of contract under their homeowners’ insurance policy. We

have     reviewed    the   record     and       find     no      reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ward    v.   Horace    Mann       Ins.   Co.,     No.    4:07-cv-00076-F

(E.D.N.C.    Nov.    18,   2008).      We       dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                          2